Citation Nr: 0734515	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-38 742	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypothyroidism. 

4.  Entitlement to service connection for coronary artery 
disease with a history of coronary artery bypass grafting.

5.  Entitlement to service connection for diabetes mellitus, 
type II.

6.  Entitlement to service connection for amblyopia (claimed 
as vision problems).

7.  Entitlement to an initial disability rating higher than 
10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial disability rating higher than 
10 percent for migraine headaches.

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from January 1982 to October 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability related to head trauma. 

2.  The veteran's tinnitus was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service. 

3.  The veteran's hypothyroidism was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service. 

4.  The veteran's coronary artery disease was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service.  

5.  The veteran's diabetes mellitus, type II, was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service.  

6.  Amblyopia is a type of refractive error, so according to 
VA regulation not a disease or injury for VA compensation 
purposes, and there is no indication the veteran has 
additional disability due to aggravation of this condition 
during service by superimposed disease or injury.

7.  The veteran's GERD is manifested by dysphagia, pyrosis, 
and regurgitation, but has not caused weight loss, substernal 
or arm or shoulder pain, or considerable impairment of 
health.

8.  The veteran's migraine headaches are characterized by 
prostrating attacks averaging two to three every month, but 
have not resulted in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2007).

3.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2007).

4.  Coronary artery disease with a history of coronary artery 
bypass grafting was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  An eye condition, including amblyopia, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 4.9 (2007).

7.  The criteria are not met for an initial disability rating 
higher than 10 percent for GERD.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic Code 
7346 (2007).

8.  The criteria are met, however, for a higher 30 percent 
initial disability rating, but no greater, for migraine 
headaches.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
head injury, tinnitus, hypothyroidism, coronary artery 
disease, diabetes mellitus, and an eye condition.  He is also 
seeking higher ratings for his already service-connected GERD 
and migraine headaches.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate review.  The Board will then 
address the issues on their merits, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, an October 2003 
letter from the RO:  (1) informed the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession that pertained to 
his claims, or something to the effect that he should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran, including 
VA treatment records dated up to 2007.  He was also afforded 
a general medical examination in September 2004 to determine 
the nature and severity of his GERD and migraine headaches.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also finds that a VA examination is not necessary 
to determine whether the veteran currently has residuals of a 
head injury, tinnitus, hypothyroidism, an eye condition, 
coronary artery disease, or diabetes mellitus as a result of 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, none of the veteran's service medical records makes any 
reference to significant head trauma, hypothyroidism, an eye 
condition, heart disease, or diabetes mellitus.  Also 
significant is the fact that syncope, hypothyroidism, 
coronary artery disease, and diabetes mellitus were first 
diagnosed many years after service.  Consequently, the second 
and third prongs of McLendon have not been met.  There also 
is no evidence of a current disability associated with head 
trauma, so in this respect the first prong of McLendon has 
not been met. Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

II. Residuals of a Head Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, including heart disease and diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires;  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In September 2003, the veteran filed a claim for service 
connection for "headaches post-head injury."  In January 
2004, the RO granted service connection for migraine 
headaches but denied service connection for residuals of a 
head injury.  Therefore, since service connection for 
headaches has been established, his headaches will not be 
considered in adjudicating the issue of entitlement to 
service connection for residuals of a head injury.  See 
38 C.F.R. § 4.14.

The veteran's service medical records show that he was seen 
on one occasion in April 1976 for an episode of dizziness 
after performing a hammerlock move during a Judea class.  
However, this episode quickly resolved with no chronic 
residual disability shown.  In addition, no reference to head 
trauma was made at that time.  In fact, none of the service 
medical records makes any reference to significant head 
trauma.  The only head injury noted during service is a soft 
tissue injury to the veteran's nose in June 1978 while trying 
to restrain someone.  The diagnostic assessment was simply 
"Soft tissue injury." 

The Board also notes that a separation examination report 
dated in September 1983 makes no reference to problems 
associated with head trauma.  Indeed, the veteran, himself, 
checked "NO" when asked about "Head trauma.  As such, his 
service medical records provide highly probative evidence 
against his claim, particularly since even he expressly 
denied experiencing head trauma at the time of his separation 
from service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

More importantly, none of the post-service medical records in 
the claims file shows that he currently suffers from a 
disability associated with head trauma.  In this regard, 
during a VA hospitalization in February 1992 for orthopedic 
disorders, the veteran apparently passed out while sitting on 
the toilet.  However, a brain scan was within normal limits.  
The veteran also experienced an episode of syncope during a 
VA hospitalization in July 2007 for heart disease.  The Board 
emphasizes, however, that neither hospitalization report 
includes a medication opinion attributing these symptoms to a 
diagnosis associated with head trauma.  

Since there is no medical evidence of a current disability 
involving residuals of a head injury, the veteran's claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury.  
Unfortunately, the veteran's contentions in support of his 
claim are significantly outweighed by the medical evidence of 
record, none of which shows a current disability related to 
head trauma.  Barr v. Nicholson, 21 Vet. App. 303, 305  
(2007).  Accordingly, the appeal is denied.



III.  Service Connection for Tinnitus

The veteran claims that he developed tinnitus as a result of 
either acoustic trauma or a head injury while on active duty.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  

None of the veteran's service medical records, however, makes 
any reference to tinnitus, such as ringing, buzzing, roaring, 
or clicking in either ear.  The Board also notes that none of 
these records makes any reference to head trauma, other than 
a soft tissue injury to the nose in July 1978.  The veteran 
also had normal hearing throughout both periods of service, 
including at the time of his separation examination in 
September 1983.  

The lack of a hearing loss disability in service is 
significant because, although hearing loss and tinnitus are 
separate disabilities, medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 178 (Anthony S. Fauci et al. 
eds., 14th ed. 1998).  In short, based on the lack of 
complaints of tinnitus, the lack of evidence of significant 
head trauma, and the lack of objective evidence of a hearing 
loss disability in service, the veteran's service medical 
records provide highly probative evidence against the claim.  
Struck, 9 Vet. App. at 147.

Indeed, the record shows that the first documented complaints 
of tinnitus were not until a July 2003 VA audiological 
report, approximately 20 years after the veteran's separation 
from active duty.  This 20-year lapse between service and the 
first documented complaints of tinnitus provides compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board also emphasizes that none of the medical records in 
the claims file includes a medical opinion concerning the 
etiology or date of onset of the veteran's tinnitus.  In 
other words, these records do not include a medical opinion 
relating the veteran's tinnitus to either period of military 
service, thereby providing evidence against the claim.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  Unfortunately, the 
veteran's contentions in support of his claim are 
significantly outweighed by the medical evidence of record, 
which shows that he first reported tinnitus approximately 20 
years after service.  Barr, 21 Vet. App. at 305.  
Accordingly, the appeal is denied.

IV.  Service Connection for Hypothyroidism

The veteran's service medical records make no reference to 
thyroid problems, to include hypothyroidism.  Of particular 
relevance, when evaluated for obesity in September 1983, it 
was noted that thyroid function tests were normal.  The 
veteran's separation examination report dated in September 
1983 also makes no reference to thyroid problems.  At that 
time, the veteran, himself, checked "NO" when asked about 
"Thyroid trouble."  As such, his service medical records 
provide highly probative evidence against his claim.  Struck, 
9 Vet. App. at 147.

In addition to the absence of thyroid problems in service, 
the post-service medical records in the claims file show that 
hypothyroidism was first identified in 2001, approximately 18 
years after his military service had ended.  In this regard, 
hypothyroidism was first documented in a VA outpatient 
treatment record dated in 2001.  The September 2004 VA 
examination report also lists 2001 as the date of onset for 
this condition.  

This 18-year lapse between service and the first documented 
evidence of hypothyroidism provides highly probative evidence 
against the claim.  See Maxson, 230 F.3d at 1333.  In 
addition, none of the post-service records in the claims file 
provides a medical opinion relating the veteran's 
hypothyroidism to either period of service.  See Maggitt, 202 
F.3d at 1375.  In sum, the post-service medical records 
provide highly probative evidence against the veteran's 
claim.

The only evidence even suggesting a nexus or relationship 
between the veteran's hypothyroidism and service comes in the 
way of the veteran's own unsubstantiated lay statements.  The 
veteran, however, is simply is not competent to attribute 
this condition to service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions, including on causation).  Even were the Board to 
assume purely for the sake of argument that the veteran 
is competent in this regard, his contentions are still 
outweighed by the medical records, none of which suggest that 
his hypothyroidism had its onset in service.  See Barr, 21 
Vet. App. at 305.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypothyroidism.  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

V.  Service Connection for Coronary Artery Disease

The veteran's service medical records make no reference 
whatsoever to heart problems.  Although he reported chest 
pain and shortness of breath in June 1978, his symptoms were 
attributable to reflux rather than heart disease.  An EKG 
performed in June 1978 was within normal limits.  Complaints 
of lower chest pain in September 1978 were also attributable 
to diagnoses of hiatal hernia and mild esophagitis.  The 
September 1983 separation examination report also notes that 
the veteran's heart was normal on clinical evaluation.  In 
short, in the absence of evidence of heart disease in 
service, the service medical records provide highly probative 
evidence against the veteran's claim.  Struck, 9 Vet. App. at 
147.



In addition to the absence of evidence of heart disease in 
service, no medical evidence suggests that he developed heart 
disease within the one-year presumptive period after his 
service had ended in October 1983.  This is significant 
because heart disease, such as arteriosclerosis and organic 
heart disease, may be presumed to have been incurred in 
service if manifest to a compensable degree of at least 10 
percent within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Board has reviewed various VA examination reports as well 
as numerous VA outpatient treatment records.  These records 
essentially show that the veteran was diagnosed with 
hypertension in 1990 and coronary artery disease in 1995.  
The veteran also underwent a four-vessel coronary artery 
bypass graft in June 1998.  None of these records, however, 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's hypertension or coronary artery 
disease.  As such, none of these records indicates that 
either condition had its onset in service or during the one-
year presumptive period after service.  Accordingly, the 
post-service medical records in the claims file also provide 
evidence against the claim.  See Maxson, 230 F.3d at 1333; 
Maggitt, 202 F.3d at 1375.  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, the veteran's contentions in support of his claim 
are significantly outweighed by the medical records, none of 
which suggest that his coronary artery disease had its onset 
either in service or during the one-year presumptive period 
after service.  See Barr, 21 Vet. App. at 305.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for coronary artery disease with 
history of coronary artery bypass graft.  Therefore, 
the doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.



VI.  Service Connection for Diabetes Mellitus, Type II

The veteran claims that he developed diabetes mellitus, type 
II, while on active duty.  However, none of his service 
medical records makes any reference to diabetes.  The Board 
places significant weight on the September 1983 separation 
examination report, which notes that laboratory results were 
negative for any albumin or sugar.  Simply stated, the 
service medical records provide highly probative evidence 
against the claim.  Struck, 9 Vet. App. at 147.

There is also no evidence of diabetes mellitus during the 
one-year presumptive period after service.  Indeed, the 
record shows that diabetes mellitus was first diagnosed 
during a VA hospitalization in March 1992, approximately nine 
years after his military service had ended.  Hence, service 
connection is not warranted either on a direct or presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (diabetes mellitus  may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from 
service).  See also, Maxson, 230 F.3d at 1333.  

Also significant is the fact that the record does not include 
a medical opinion concerning the etiology or date of onset of 
the veteran's diabetes mellitus.  In other words, there is 
simply no medical evidence of a nexus or relationship between 
the veteran's diabetes mellitus and his period of active 
military service.  See Maggitt, 202 F.3d at 1375.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, type II. The 
veteran's contentions that his diabetes mellitus, type II, is 
related to service are outweighed by the medical evidence in 
the claims file, which shows that this condition was first 
diagnosed approximately nine years after service.  See Barr, 
21 Vet. App. at 305.  Accordingly, the appeal is denied.



VII.  Service Connection for Amblyopia

The veteran's service medical records note that his amblyopia 
restricted him from using binoculars.  His visual acuity at 
that time was 20/40 bilaterally.  Amblyopia is a refractive 
error of the eyes and is defined as an impairment of vision 
without a detectable organic lesion of the eye.  See 
Dorland's Illustrated Medical Dictionary 57 (30th ed. 2003).

A refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  
Therefore, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  The evidence must show that the refractive error 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); VAOPGCPREC 67-90 (July 18, 1990); 
and VAOPGCPREC 11-99 (Sept. 2, 1999).  In this case, however, 
no such evidence has been submitted.  

The only eye injury in service was when the veteran was 
treated for a mild contusion of the left eye in January 1983 
after being scratched by a dog.  This mild injury, however, 
did not cause any decrease in visual acuity.  In this regard, 
the September 1983 separation examination report notes that 
his distant visual acuity was 20/40 in the right eye and 
20/20 in the left.  Thus, since none of the service medical 
records makes any reference to a superimposed disease or 
injury to either eye, they provide highly probative evidence 
against the veteran's claim.

Post-service medical records in the claims file also make no 
reference to a superimposed eye disorder as a result of 
service.  The Board notes that outpatient treatment records 
show treatment for diabetic eye disease.  However, since 
service connection for diabetes mellitus has been denied, 
there is simply no basis to grant service connection for 
diabetic eye disease.  38 C.F.R. § 3.310 (a disability which 
is proximately due to or results from another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition)

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for amblyopia (claimed as vision 
problems).  The veteran's assertions that his vision problems 
are related to service are outweighed by the medical evidence 
in the claims file.  See Barr, 21 Vet. App. at 305.  
Accordingly, the appeal is denied.

VIII.  Higher Initial Rating for GERD

The record shows that the veteran was treated for reflux 
while on active duty.  This problem, unfortunately, continued 
after service.  As a result, in a January 2004 rating 
decision, the RO granted service connection and assigned a 10 
percent disability rating for GERD, effective September 2003.  

The veteran appealed that decision with respect to the 
initial 10 percent rating.  Since the veteran's claim arises 
from his disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's GERD has been rated by analogy to hiatal hernia 
under DC 7346.  Under this code provision, a 10 percent 
rating is assignable for a hiatal hernia "with two or more 
of the symptoms for the 30 percent evaluation of less 
severity."  A 30 percent rating is assignable for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's GERD was properly rated as 10 
percent disabling under DC 7346 and that there is no basis to 
assign a higher rating.  In reaching this decision, the Board 
has considered the September 2004 VA examination report as 
well as VA outpatient treatment records, none of which 
supports the veteran's claim.  

During his VA examination, the veteran reported dysphagia 
(difficulty swallowing) with food and liquid as well as 
reflux two to three times a week.  However, he specifically 
denied hematemesis, melena, nausea, and vomiting.  He also 
reported improvement in symptoms since being started on a new 
medication in 2003.  This report also makes no reference to 
substernal or arm or shoulder pain or considerable impairment 
of health.  With respect to the latter, it was noted that the 
veteran's build and state of nutrition were adequate and that 
he weighed 252 pounds, having lost approximately 12 pounds 
since May 2004 after starting on a diabetic diet.  

The Board has also considered VA treatment records dated from 
2003 to 2007, most of which make no reference to 
gastrointestinal problems.  The only relevant entry involves 
a July 2003 record which shows that the veteran was admitted 
to the emergency room for 24-hour history of epigastric pain.  
The veteran described the onset of pain the previous day 
after breakfast during a stressful discussion with his wife.  
He reported vomiting twice that day and once on the day of 
admission.  He estimated his pain at level 9 on a pain scale 
of 1 to 10, which decreased to level 3 after a GI cocktail.  
Pain was completely relieved after Glucagon.  Other than 
pain, however, no other symptoms were reported. 

An upper gastrointestinal series two days later revealed (1) 
mild dysmotility in the distal esophagus associated with 
esophageal spasm, (2) mild gastroesophageal reflux to the mid 
esophagus, without signs of aspiration, (3) mild duodenal 
fold thickening, and (4) no signs of mass, strictures, or 
ulcerations throughout the esophagus, stomach, and duodenum.  

Based on the foregoing, the Board finds no basis to assign a 
disability rating in excess of 10 percent for the veteran's 
GERD since the initial grant of service connection.  While 
the medical evidence shows that his GERD is manifested by 
dysphagia and regurgitation, two of the symptoms listed in 
the criteria for a 30 percent rating, there is simply no 
evidence of substernal or arm or shoulder pain or 
considerable impairment of health, thereby precluding the 
assignment of a 30 percent disability rating.  

First, there is simply no evidence that the veteran's GI 
symptoms are accompanied by substernal or arm or shoulder 
pain.  Although the record documents the veteran's complaints 
of left shoulder pain, such pain has been attributed to his 
service-connected bursitis of the left shoulder.  Second, the 
Board emphasizes that there is no indication in the record 
that veteran's gastrointestinal symptoms produce considerable 
impairment of health.  Although the veteran reported vomiting 
during an exacerbation of symptoms in July 2003, the 
September 2004 VA examination report notes that his build and 
state of health are "adequate."  In light of these 
findings, the veteran's GERD does not meet the criteria for a 
30 percent rating under DC 7346.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's GERD.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A.  § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

IX.  Increased Rating for Migraine Headaches

In September 2003, the veteran filed a claim for service 
connection for headaches.  In the January 2004 rating 
decision, the RO granted service connection for migraine 
headaches but assigned a noncompensable (zero percent) 
disability rating, effective September 2003.  

After the veteran perfected an administrative appeal, a March 
2007 rating decision granted a 10 percent disability rating 
for the veteran's migraine headaches, effective September 
2003.  Therefore, the issue on appeal is entitlement to an 
initial disability rating in excess of 10 percent for the 
veteran's migraine headaches.  See Fenderson, supra. 

Migraine headaches are evaluated under DC 8100.  This code 
provides a 10 percent rating for migraine headaches which are 
characterized by prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Lastly, a 50 percent rating may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent 
disability rating for the veteran's migraine headaches since 
the initial grant of service connection.  The evidence in 
support of an initial 30 percent rating includes the 
September 2004 VA examination report as well as VA outpatient 
treatment records.

The September 2004 VA examination report documents the 
veteran's complaints of migraine headaches two to three times 
a month, characterized by photophobia, phonophobia, and which 
result in incapacitation.  The Board notes that 
"incapacitation" is synonymous with "prostration."  See 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080 (defining "prostration" as 
"utter physical exhaustion or helplessness.").  In light of 
the veteran's complaints of migraine headaches, characterized 
by prostrating attacks two to three times a month, the Board 
finds that this examination report supports a 30 percent 
disability rating for migraine headaches.

The veteran reported similar complaints during VA outpatient 
treatment.  For example, a May 2006 entry notes his 
complaints of migraine headaches two to three times a month, 
lasting approximately 24 hours each.  A January 2007 entry 
also notes his complaints of migraine headaches four to five 
times a month.  Both entries note the presence of photophobia 
and phonophobia, but make no reference to prostrating 
attacks.  Nevertheless, in light of his statement made during 
his VA examination in September 2004, one can assume that 
prostrating attacks continue to occur as a result of his 
migraine headaches.  Thus, the veteran's migraine headaches 
meet the criteria for an initial 30 percent disability 
rating.  

In reaching this decision, however, the Board finds no basis 
to assign a 50 percent rating for the veteran's migraine 
headaches at any time since the initial grant of service 
connection.  Even if the Board were to assume that the 
veteran's headaches are characterized by very frequent 
prostrating and prolonged attacks, there is simply no 
evidence that they have resulted in severe economic 
inadaptability, as required for a 50 percent disability 
rating. 

The record discloses that the veteran stopped working as 
security officer in April 2002.  However, the record 
indicates that his inability to work is due primarily to his 
various orthopedic disabilities, including degenerative 
arthritis of the lumbar spine with spondylosis at L5.  In 
addition, the Board places significant probative value on a 
medical opinion contained in the September 2004 VA 
examination report, wherein the examiner commented, "I find 
the veteran's migraine headaches to not be a condition that 
would preclude him from gaining employment."  In short, 
since no evidence suggests that the veteran's migraine 
headaches have resulted in severe economic inadaptability, a 
disability rating higher than 30 percent is not warranted 
since the initial grant of service connection. 

The Board thus concludes that the evidence supports an 
initial 30 percent disability rating for the veteran's 
migraine headaches.  The Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for this disability. 




ORDER

Service connection for residuals of a head injury is denied. 

Service connection for tinnitus is denied.

Service connection for hypothyroidism is denied. 

Service connection for amblyopia (claimed as vision problems) 
is denied.

Service connection for coronary artery disease with history 
of coronary artery bypass grafting is denied.

Service connection for diabetes mellitus, type II, is denied.

An initial disability rating higher than 10 percent for GERD 
is denied.

A higher initial 30 percent disability rating for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


